Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of September 11,
2003 by and between Specialty Laboratories, Inc., a California corporation (the
“Company”), and Cynthia K. French (“Executive”), and is effective upon execution
by the Executive and approval by the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”).

 

1.             Duties and Responsibilities.

 

A.            Executive shall serve as the Company’s Vice-President and Chief
Science Officer or such other title or position as may be designated from time
to time by the Board of Directors.

 

B.            Executive agrees to devote his/her full time and attention to the
Company, to use his/her best efforts to advance the business and welfare of the
Company, to render his/her services under this Agreement fully, faithfully,
diligently, competently and to the best of his/her ability, and not to engage in
any other employment activities to the extent such other employment interferes
with the Company’s business or the performance of the Executive’s duties
hereunder.

 

C.            Executive shall be based at the Company’s office located in Santa
Monica, California (which the Company may move to Valencia, California), but
Executive may be required to travel to other geographic locations in connection
with the performance of his/her Executive duties.

 

2.             Period of Employment.

 

Executive’s employment with the Company shall be governed by the provisions of
this Agreement for the period commencing September 11, 2003 and continuing until
this Agreement terminates pursuant to written notification by either the Company
or Executive, which notification may occur at any time for any reason or no
reason.  The period during which the Executive provides services to the Company
pursuant to this Agreement shall be referenced in this Agreement as the
“Employment Period.”

 

3.             Cash Compensation.

 

A.            Executive’s base salary shall be payable in accordance with the
Company’s standard payroll schedule (“Base Salary”).  Executive’s compensation
shall be subject to periodic review by the Company, and may be increased or
decreased in the Company’s discretion with approval of the Compensation
Committee.

 

B.            For each fiscal year during the Employment Period, Executive shall
be eligible for an incentive bonus in the Company’s sole discretion (“Incentive
Bonus”).  For each full fiscal year of employment during the Employment Period,
Executive shall be eligible for an Incentive Bonus, targeted at thirty percent
(30%) of his/her annual base salary.  The Incentive Bonus amount will be based
on a number of factors, including but not limited to:  (1) the

 

--------------------------------------------------------------------------------


 

financial performance of the Company as determined and measured by the Company’s
Board of Directors, and (2) Executive’s achievement of management targets and
goals as set by the Company.  The Incentive Bonus amount is intended to reward
contribution to the Company’s performance over an entire fiscal year, and to
encourage continuing contribution, and consequently will be paid only if
Executive is employed and in good standing at the time of bonus payments, which
generally occurs within ninety (90) days after the close of the Company’s fiscal
year.  Determination of the amount of Incentive Bonus, or whether any Incentive
Bonus shall be paid, will be made in the Company’s sole discretion.

 

C.            The Company shall deduct and withhold from the compensation
payable to Executive hereunder, including the Incentive Bonus (if any), any and
all applicable Federal, state and local income and employment withholding taxes
and any other amounts required or authorized by Executive to be deducted or
withheld by the Company under applicable statutes, regulations, ordinances or
orders governing or requiring the withholding or deduction of amounts otherwise
payable as compensation or wages to employees.

 

4.             Equity Participation.

 

Pursuant to the Company’s 2000 Stock Incentive Plan, Executive may have
previously been granted a specific number of options to purchase shares of the
Company’s common stock (the “Options”), with certain vesting schedules and
exercise prices, and except as specifically detailed herein, such grants remain
in effect and are not affected by this Agreement.

 

5.             Expense Reimbursement.

 

In addition to the compensation specified in Section 3, Executive shall be
entitled, in accordance with the Company’s reimbursement policies in effect from
time to time, to receive reimbursement from the Company for reasonable business
expenses incurred by Executive in the performance of his/her duties hereunder,
provided Executive furnishes the Company with vouchers, receipts and other
details of such expenses in the form required by the Company sufficient to
substantiate a deduction for such business expenses under all applicable rules
and regulations of Federal and state taxing authorities.

 

6.             Fringe Benefits.

 

A.            Executive shall, throughout the Employment Period (after any
applicable waiting period for new employees as specified in Company policies),
be eligible to participate in all group term life insurance plans, group health
plans, accidental death and dismemberment plans and short-term disability
programs and other Executive perquisites which are made available to the
Company’s Executives and for which Executive qualifies.  The Company’s Employee
Handbook, copies of which Executive acknowledges were provided to Executive by
Company, set forth further information concerning these benefits.

 

B.            Executive shall earn vacation time during the Employment Period at
the rate of three (3) weeks per year. Vacation shall accrue and be taken
pursuant to the Company’s vacation benefit policy set forth in the Company’s
Employee/Team Member Handbook, up to a maximum accrual of 160 hours, or four (4)
weeks, of unused vacation time.  Once this maximum

 

2

--------------------------------------------------------------------------------


 

accrual is reached, the accrual will stop until Executive reduces the vacation
balance by taking vacation time.

 

7.             Severance Pay for Exercise of the At-Will Clause.

 

A.            Notwithstanding any of the provisions of this Agreement,
Executive’s employment with the Company is “at will”, which means that it is not
for a specific term and may be terminated by either the Company or Executive at
any time, for any reason or no reason, without advance notice.  Similarly the
Company may change the terms and conditions of Executive’s employment at any
time, for any reason, without advance notice.

 

B.            Should the Company terminate Executive’s employment for Cause (as
defined in Section 9 below), or should Executive voluntarily resign (other than
a resignation for Good Reason (as defined in Section 8 below)), the Company
shall have no obligation to Executive under this Agreement other than for
accrued but unpaid salary and vacation time as of the date of termination.

 

C.            If the Company terminates Executive’s employment other than for
Cause, or if Executive resigns for Good Reason, the Company shall pay to
Executive (in either a lump sum or on a bi-weekly basis, at the sole discretion
of the Company) severance pay in the amount equivalent to nine (9) months of
Executive’s Base Salary immediately preceding such termination of Executive’s
employment, and Company shall also make a lump sum payment to Executive of an
amount equivalent to the payments necessary for continuation of Executive’s
health benefits for nine (9) months under COBRA (such payments collectively
“Severance Compensation”).  Any election of coverage under COBRA will be at
Executive’s sole discretion and expense.  Executive must comply with the terms
and conditions of COBRA to establish and maintain eligibility.  In the event the
provisions of this Section 7(C) are implemented, upon the payment of the
Severance Compensation and any accrued but unpaid salary and vacation time as of
the date of termination have been paid to Executive, the Company shall have no
further obligation to Executive under this Agreement.  The Company shall not
provide nor reimburse Executive for any supplemental insurance products,
including life insurance.

 

D.            The Company shall deduct and withhold from the Severance
Compensation any and all applicable Federal, state and local income and
employment withholding taxes and any other amounts required or authorized by
Executive to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.

 

8.             Good Reason.

 

For Purposes of this Agreement, “Good Reason” shall mean any of the following
events or occurrences, provided that Executive first provides prompt written
notice to Company of the event or occurrence, and Company has not cured such
event or occurrence within fourteen (14) days of receipt of such notice:

 

3

--------------------------------------------------------------------------------


 

A.            A material reduction or alteration in the duties,
responsibilities, status, reporting responsibilities, title, or offices that
Executive had with the Company immediately before the reduction;

 

B.            A reduction by more than 10% of the annual Base Salary that
Executive was eligible to receive from the Company and its affiliates
immediately before the reduction, or any cumulative reductions totaling more
than 10% of the annual Base Salary of Executive as the effective date of this
Agreement;

 

C.            A Change in Control after which the Executive is not offered the
same or equivalent position at no less than ninety percent (90%) of Executive’s
Base Salary immediately preceding such Change of Control;

 

D.            The failure of any successor to the Company by merger,
consolidation or acquisition of all or substantially all of the business or
assets of the Company to assume the Company’s obligations under this Agreement;
or

 

E.             A material breach by the Company of its obligations under this
Agreement.

 

9.             Cause.

 

For purposes of this Agreement, “Cause” shall mean a reasonable belief by the
Board of Directors (or any of the Executive’s supervisors) that Executive has
engaged in any one or more of the following:  (i) financial dishonesty,
including, without limitation, misappropriation of a material or substantial
quantity of Company funds or property, or any attempt by Executive to secure any
personal profit related to the business or business opportunities of the Company
without the informed, written approval of the Company’s Board of Directors; (ii)
gross insubordination; (iii) gross negligence or reckless or willful misconduct
in the performance of Executive’s duties; (iv) misconduct which has a materially
adverse effect upon the Company’s business or reputation; (v) the conviction of,
or plea of nolo contendre to, any felony involving moral turpitude or fraud;
(vi) the material breach of any provision of this Agreement; (vii) a material
violation of Company policies including, without limitation, the Company’s
policies on equal employment opportunity and prohibition of unlawful harassment;
or (viii) the death or Disability of the Executive (as defined below).

 

10.           Failure to Render Service.

 

In the event Executive fails for a period of 365 calendar days during any
twelve-month period, as a result of illness, incapacity, Disability (as defined
below), injury, or by reason of any statute law, ordinance, regulation, order,
judgment or decree, to render the services contemplated by this Agreement,
Company, by written notice to Executive, may, to the extent consistent with
applicable law, suspend payment of any salary or other benefits and/or terminate
Executive’s employment without those benefits provided herein.  For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from this
duties with the Company on a full-time basis for 365 consecutive days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the

 

4

--------------------------------------------------------------------------------


 

Company or its insurers and acceptable to the Executive or his/her legal
representative (such agreement as to acceptability not to be unreasonably
withheld).

 

11.           Special Change In Control Provisions.

 

A.            For purposes of this Agreement, “Change In Control” shall mean any
of the following transactions or events effecting a change in ownership or
control of the Company:

 

(i)         a merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
company are immediately thereafter beneficially owned, directly or indirectly
and in substantially the same proportion, by the persons who beneficially owned
the Company’s outstanding voting securities immediately prior to such
transaction, or

 

(ii)        any stockholder-approved transfer or any other disposition of all or
substantially all of the Company’s assets, or

 

(iii)       the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders, or

 

(iv)      a change in the composition of the Board such that: (a) five (5) or
more Board members resign or are otherwise removed as Board members within any
period of six (6) consecutive months or less; or (b) five (5) or more Board
members opt not to stand for re-election to the Board within any period of six
(6) consecutive months or less; or (c) the authorized number of Board members is
increased or decreased by five (5) or more members within any period of six (6)
consecutive months or less; or (d) any combination of the foregoing Sections
11(A)(iv)(a-c) occurs, such that five (5) or more Board member positions are
affected by a combination of resignations/removals, the option not to stand for
re-election, or the increase/decrease of the authorized number of Board members
within any period of six (6) consecutive months or less.  As an example of the
foregoing, and for illustrative purposes only, in the event that two (2) Board
members resign, one (1) Board member opts not to stand for re-election, and the
authorized number of Board members is increased by two (2) positions, all of
which occur within any period of six (6) consecutive months or less, a Change of
Control will be deemed to have occurred.

 

B.            Change in Control Acceleration. In the event of a of a Change in
Control as described in Section 11(A)(iv) herein, the Options, to the extent
outstanding at the time of such Change in Control, but not otherwise vested and
exercisable for all the shares of Common Stock subject to those Options will,
immediately and automatically as of the effective date of

 

5

--------------------------------------------------------------------------------


 

such Change in Control, vest and become exercisable for all of the shares of
Common Stock at the time subject to the Options and may be exercised for any or
all of those shares as fully-vested shares of Common Stock.  In the event of a
Change of Control other than that described in Section 11(A)(iv) herein, the
Options shall be governed by the terms of the Company’s 2000 Stock Incentive
Plan.

 

D.            Termination or Resignation Following Change in Control.  Following
a Change in Control, should Executive’s employment with the Company or successor
company terminate by reason of (i) a resignation for Good Reason within twelve
(12) months after a Change in Control, or (ii) an involuntary termination of
Executive’s employment (other than a termination for Cause) within twelve (12)
months after a Change in Control (“Involuntary Termination”), Executive will
become entitled to receive the severance benefits set forth herein, provided and
only if Executive executes and delivers to the Company or successor company a
general release (in form and substance substantially similar to that in Exhibit
A hereto or such other form as mutually agreed to by Executive and Company or
successor company).

 

12. Additional Restrictive Covenants.

 

A.            Executive acknowledges and agrees that given the extent and nature
of the confidential and proprietary information he/she will obtain during the
course of his/her employment with the Company, it would be inevitable that such
confidential information would be disclosed or utilized by the Executive should
he/she obtain employment from, or otherwise become associated with, an entity or
person that is engaged in a business or enterprise that directly competes with
the Company.  Consequently, if in any period during which the Executive is
receiving payments from the Company as a severance benefit, including but not
limited to severance pay pursuant to Section 7, Executive shall, without prior
written consent of the Company’s Board of Directors, directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by, render service to or be connected in
any manner with, any enterprise which is engaged in any business directly
competitive with that of the Company, then Company may, in its sole discretion,
permanently and/or temporarily cancel and/or suspend any remaining severance
payments to Executive.  Cancellation or suspension of payments to Executive
under this Section 12(A) shall not be deemed a breach of this Agreement by
Company.  The provisions of this Section 12(A) shall not apply to any passive
investment representing an interest of less than two percent (2%) of an
outstanding class of publicly-traded securities of any company or other
enterprise.

 

B.            During the Employment Period, and for any additional period
thereafter during which the Executive is receiving payments from the Company as
a severance benefit, including but not limited to severance pay pursuant to
Section 7, Executive shall not encourage or solicit any of the Company’s
employees to leave the Company’s employ for any reason or interfere in any other
manner with employment relationships at the time existing between the Company
and its employees.  In addition, Executive shall not solicit, directly or
indirectly, business from any client of the Company, induce any of the Company’s
clients to terminate their existing business relationship with the Company or
interfere in any other manner with any existing business relationship between
the Company and any client or other third party.

 

6

--------------------------------------------------------------------------------


 

C.            Executive acknowledges that monetary damages may not be sufficient
to compensate the Company for any economic loss which may be incurred by reason
of his/her breach of the foregoing restrictive covenants.  Accordingly, in the
event of any such breach, the Company shall, in addition to the termination of
this Agreement and any remedies available to the Company at law, be entitled to
obtain equitable relief in the form of an injunction precluding Executive from
continuing such breach.

 

13.           Proprietary Information.

 

As a condition of Executive’s employment with the Company, Executive will
execute (or has already executed) the Company’s standard Confidential
Information and Assignment of Inventions Agreement.  Executive’s obligations
pursuant to the Confidential Information and Assignment of Inventions Agreement
will survive termination of Executive’s employment with the Company.

 

14.           Successors and Assigns.

 

This Agreement is personal in its nature and the Executive shall not assign or
transfer his/her rights under this Agreement.  The provisions of this Agreement
shall inure to the benefit of, and be binding on each successor of the Company
whether by merger, consolidation, transfer of all or substantially all assets
(whether or not such transaction qualifies as a Change in Control) or otherwise
and the heirs and legal representatives of Executive.

 

15.           Notices.

 

Any notices, demands or other communications required or desired to be given by
any party shall be in writing and shall be validly given to another party if
served either personally or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested.  If such notice, demand
or other communication shall be served personally, service shall be conclusively
deemed made at the time of such personal service.  If such notice, demand or
other communication is given by mail, such notice shall be conclusively deemed
given forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:

 

To the Company:

 

Human Resources Department

Specialty Laboratories, Inc.

2211 Michigan Avenue

Santa Monica, California 90404

 

To Executive at the current address as noted in personnel file at Company.

 

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this Section.

 

7

--------------------------------------------------------------------------------


 

16.           Governing Documents.

 

This Agreement along with the documents expressly referenced in this Agreement
constitute the entire agreement and understanding of the Company and Executive
with respect to the terms and conditions of Executive’s employment with the
Company and the payment of severance benefits and supersedes all prior and
contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter.  This Agreement may
only be amended by written instrument signed by Executive and an authorized
officer of the Company.  Any and all prior agreements, understandings or
representations relating to the Executive’s employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

 

17.           Governing Law.

 

The provisions of this Agreement will be construed and interpreted under the
laws of the State of California. If any provision of this Agreement as applied
to any party or to any circumstance should be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the court, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole. 
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Agreement shall continue in full force and effect.

 

18.           Remedies.

 

All rights and remedies provided pursuant to this Agreement or by law shall be
cumulative, and no such right or remedy shall be exclusive of any other.  A
party may pursue any one or more rights or remedies hereunder or may seek
damages or specific performance in the event of another party’s breach hereunder
or may pursue any other remedy by law or equity, whether or not stated in this
Agreement.

 

19.           Arbitration.

 

A.            Except as provided for in Section 12(C), and to the fullest extent
allowed by law, any controversy or claim arising out of or relating to
Executive’s employment with the Company or anything set forth herein, shall be
settled by final and binding arbitration, conducted in Los Angeles County, by an
arbitrator selected in accordance with the procedure set forth below.  Possible
disputes covered by the foregoing, include (without limitation) claims pursuant
to Title VII of the Civil Rights Act, the California Fair Employment and Housing
Act and comparable statutes in other states if applicable, the Americans with
Disabilities Act,  the Age Discrimination in Employment Act, and any other
statutes relating to an employee’s relationship with his/her employer. The
Executive and the Company shall initially confer and attempt to

 

8

--------------------------------------------------------------------------------


 

reach agreement on the individual to be appointed as the arbitrator.  If no
agreement is reached, the Executive and the Company shall request from the
Judicial Arbitration and Mediation Services (“JAMS”) a list of five (5) retired
judges affiliated with JAMS. The Executive and the Company shall each
alternately strike names from such list until only one (1) name remains, and
such person shall thereby be selected as the arbitrator.  Except as otherwise
provided for herein, such arbitration shall be conducted in conformity with the
procedures specified in the California Arbitration Act (Cal. C.C.P. §§ 1280 et
seq.).  The arbitrator shall allow the discovery authorized by California Code
of Civil Procedure section 1283.05 or any other discovery required by law in
arbitration proceedings.  To the extent that anything in this Agreement
conflicts with the arbitration procedures required by applicable law, the
arbitration procedures required by applicable law shall govern.  The arbitrator
shall issue a written award that sets forth the essential findings and
conclusions on which the award is based.  The arbitrator shall have the
authority to award any relief authorized by law in connection with the asserted
claims or disputes.  The arbitrator’s award shall be subject to correction,
confirmation or vacation, as provided by any applicable law setting forth the
standard of judicial review of arbitration awards.

 

B.            The Company shall bear the entire cost of (i) the arbitrator’s
fee, (ii) any other type of expense or cost that the Executive would not be
required to bear if the Executive were free to bring the dispute or claim in
court and (iii) any other expense or cost that is unique to arbitration.  The
parties intend that this section describing arbitration shall be valid, binding,
enforceable and irrevocable and shall survive the termination of this
Agreement.  Any final decision of the arbitrator so chosen may be enforced by a
court of competent jurisdiction.  The Executive acknowledges and agrees that
he/she is waiving his/her right to a jury trial and agrees that the decision of
the arbitrator shall be final and binding.  Each party shall pay its own costs
and attorneys’ fees, if any.  However, if any party prevails on a statutory
claim which affords the prevailing party attorneys’ fees and costs, the
Arbitrator may award reasonable fees and costs to the prevailing party.  Any
dispute as to the reasonableness of any fee or cost shall be resolved by the
Arbitrator.

 

[THE REMINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

20.           No Waiver.

 

The waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed as a waiver of any later breach of that
provision.

 

21.           Counterparts.

 

This Agreement may be executed in more than one counterpart, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.

 

 

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

/s/ Douglas S. Harrington

 

 

 

 

By:

 Douglas S. Harrington, M.D.

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

 September 12, 2003

 

 

 

 

 

/s/ Cynthia K. French

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Date:

 September 22, 2003

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

Form of General Release

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (“Agreement”) is voluntarily entered into by
«NAME» (“Executive”) and Specialty Laboratories, Inc. (“Specialty” or “Company”)
to settle fully and finally all obligations and/or differences between them,
disputed and/or undisputed, arising out of, relating to or resulting from
Executive’s employment with Specialty and separation from employment.  Executive
and Specialty agree:

 

1.                                                      Executive’s employment
with Specialty will terminate/terminated effective «TERMDATE».  On that date
Executive’s employment with Specialty will/did automatically and immediately
cease for all purposes except as provided below.  Also on that date, the Company
will/did provide the Executive with a final paycheck which will include payment
for hours worked up through and including «TERMDATE», plus all earned and
untaken vacation.

 

2.                                                      As full and final
settlement of all claims, demands, damages, liabilities and/or causes of action
of any kind whatsoever, known or unknown (“Claims”) that Executive has or may
have against Specialty, its officers, directors, shareholders, owners, parent
companies, subsidiaries, affiliates, predecessors, successors, assigns, agents,
employees and representatives (“Specialty, et al”), and in reliance upon
Executive’s termination of employment, release, covenants and promises contained
herein, Specialty agrees to provide Executive with the severance benefits
provided for and described in the Employment Agreement between Specialty and
Executive dated September 11, 2003.

 

3.                                                      In consideration of the
above, Executive and Specialty waive, release and forever discharge each other,
et al, from all Claims that Executive or Specialty has or may have against each
other, et al, arising out of, relating to, or resulting from any events
occurring before the execution of this Agreement, including but not limited to
any Claims arising out of, relating to or resulting from Executive’s employment
with Specialty, the cessation of that employment, any Claims for violation of
Specialty’s policies or procedures, wrongful termination, breach of contract,
breach of the covenant of good faith and fair dealing, violation of public
policy, negligent and/or intentional infliction of emotional distress and/or
stress, negligence, injury to the psyche and/or internal organs, negligent
and/or intentional misrepresentation, fraud and/or deceit, defamation and/or
invasion of privacy, any claims for physical, mental and/or psychological
injuries, attorneys’ fees, costs, any Claims under the California Labor Code,
the California Workers’ Compensation Act, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Family Rights Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985 and/or the Employee Retirement Income Security Act of
1974 and/or any Claims under any other federal, state of local law,
constitution, regulation or ordinance.  Executive and Specialty further agree

 

11

--------------------------------------------------------------------------------


 

not to bring, continue or maintain any legal proceedings of any nature
whatsoever against each other, et al, before any court, administrative agency,
arbitrator or any other tribunal or forum by reason of any such Claims. 
Specifically included in this release are all Claims of age discrimination,
whether under the Federal Age Discrimination in Employment Act of 1967, 29
U.S.C. Section 621 et seq., the California Fair Employment and Housing Act,
California Government Code Section 12941 et seq. or any other law.

 

4.                                                      This Agreement is
intended to be effective as a bar to all Claims as stated in paragraph 3. 
Accordingly, Executive and Specialty hereby expressly waive all rights and
benefits conferred by Section 1542 of the California Civil Code, which states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Executive and Specialty acknowledge that they may hereafter discover Claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected this Agreement, may have materially affected this settlement. 
Nevertheless, Executive and Specialty hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Executive and Specialty acknowledge that they understand the
significance and consequence of such release and such specific waiver of Section
1542.

 

5.                                                      Executive acknowledges
and agrees he/she has signed, or concurrent with this Agreement is signing, the
“Agreement with Respect to Confidential Information, Inventions and Works of
Authorship” (“Confidentiality Agreement”), which is fully incorporated herein by
this reference.  Executive warrants and represents he/she has not breached any
of his obligations under the Confidentiality Agreement and agrees to abide by
all promises, terms, obligations and covenants agreed to, made and/or assumed by
Executive under the Confidentiality Agreement.

 

6.                                                       Executive acknowledges
and agrees he/she will make only truthful remarks and statements about and will
not disparage Specialty and/or Specialty’s business operations, products,
services, practices, procedures, policies, officers, directors, shareholders,
agents, employee and representatives.  The Company acknowledges and agrees that
no member of Company senior management will make disparaging or untrue remarks
about Executive.

 

7.                                                      Executive agrees that
upon termination of employment with the Company, Executive will promptly
transfer to the Company, all drawings, manuals, guides, records, notebooks,
papers, writings, computer software or programs in any form and other documents
and materials, including all copies thereof, which are in Executive’s possession
or under Executive’s control, whether or not such items were prepared by

 

12

--------------------------------------------------------------------------------


 

Executive, which would not be in the possession of the Executive except for the
employment of the Executive by the Company.

 

8.                                                      Executive agrees not to
disclose this Agreement or any of its terms to anyone except his attorney, or
tax advisor, if any.

 

9.                                                      Specialty expressly
denies any violation of any of its policies, procedures, state or federal laws
or regulations.  Accordingly, while this Agreement resolves all issues between
Executive and Specialty relating to any alleged violation of Specialty’s
policies or procedures or any state or federal law or regulation, this Agreement
does not constitute an adjudication or finding on the merits and it is not, and
shall not be construed as, an admission by Specialty of any violation of its
policies, procedures, state or federal laws or regulations.

 

10.                                                The consideration described
in paragraph 2 above constitutes the sole and exclusive consideration provided
Executive under this Agreement.  Executive acknowledges and agrees he/she has
received all wages, bonuses, commissions, compensation remuneration, and all
other moneys due him/her arising out of, relating to or resulting from his
employment with Specialty, including but not limited to all moneys due him/her
under any and all benefit plans established and/or maintained by Specialty.

 

11.                                                Executive and Specialty each
represent and warrant they have not transferred or assigned to any person or
entity any rights or Claims released herein.

 

12.                                                This Agreement is binding
upon and inures to the benefits of Executive’s spouse, family, heirs,
successors, assigns, executors, administrators and personal representatives and
is binding upon the inures to the benefit of the successors and assigns of
Specialty.

 

13.                                                Except as explicitly provided
herein, neither party will be liable to the other party for any costs or
attorneys’ fees, including any provided by statutes.

 

14.                                                Executive fully understands,
acknowledges and agrees among the various rights and Claims he/she is waiving,
releasing and forever discharging by the execution of this Agreement are all
rights and Claims arising under the Federal Age Discrimination in Employment Act
of 1967, 29 U.S.C. Section 621, et. seq.  Executive further understands,
acknowledges and agrees that:

 

a.             In return for this Agreement, Executive will receive compensation
beyond that which Executive was already entitled to receive before entering into
this Agreement.

 

b.             Executive was given a copy of this Agreement on
                 , and informed that Executive has been given forty-five (45)
days within which to consider this Agreement;

 

c.             Executive has carefully read and fully understands all of the
provisions of this Agreement;

 

13

--------------------------------------------------------------------------------


 

d.             Executive is, by the execution of this Agreement, waiving,
releasing and forever discharging Specialty, et al, from all Claims that he/she
has or may have against Specialty, et al, individually and/or collectively,
including but not limited to all Claims of age discrimination;

 

e.             Executive was previously advised, and is hereby further advised,
in writing to consult with an attorney before executing this Agreement; and

 

f.              Executive was informed that Executive has a period of seven (7)
days following the execution of this Agreement by both parties to revoke this
Agreement by providing written notice of such revocation to Specialty’s Human
Resources Department and was previously advised, and is hereby further advised,
in writing that this Agreement shall not become effective or enforceable until
this seven (7) day revocation period has expired without him/her having
exercised his right of revocation; and

 

15.                                                This is the entire agreement
between the parties and supersedes all previous negotiations, agreements and
understandings, with the exception of the Confidentiality Agreement referenced
in Section 5 herein and the surviving provisions of the Employment Agreement. 
Any oral representations regarding this Agreement shall have no force or
effect.  No modifications of this Agreement can be made except in writing signed
by Executive and an authorized representative of Specialty.  If any action or
other legal proceeding is brought by either party for damages, specific
performance or other injunctive relief by reason of any asserted violation of
this Agreement, the prevailing party shall be entitled to recover its reasonable
costs and attorney fees.

 

16.                                                Executive acknowledges and
agrees that he/she has been advised this Agreement is a final and binding legal
document, that he/she has had reasonable and sufficient time and opportunity to
consult with an attorney of his own choosing before signing this Agreement and
that in signing this Agreement, he/she has acted voluntarily of his own free
will and has not relied upon any representation made by Specialty or any of its
agents, employees or representatives regarding this Agreement’s subject matter
or its effect.

 

17.                                                Executive agrees to return
all Company property, including but not limited to all computer equipment,
credit cards, telephone equipment, and dictation equipment.  Executive also
agrees to provide a final reconciliation of all cash advances, travel advances,
along with incurred authorized expenses as substantiated by appropriate
receipts.  Executive agrees that failure to return all Company property and/or
provide proper documentation to account for any outstanding travel or cash
advances within seven (7) days of Executive’s execution of this Agreement shall
make this Agreement null and void.

 

18.                                                Executive agrees that he/she
will make himself available at mutually agreeable times as requested by
Specialty to use his best efforts to cooperate with Specialty in any litigation
or government investigations or proceedings now pending or which may later

 

14

--------------------------------------------------------------------------------


 

arise in which Specialty requires or desires his cooperation as a witness or
otherwise.  Specialty will reimburse Executive for reasonable travel and other
out-of-pocket expenses incurred as a result of providing such cooperation.  It
is understood that Executive’s availability will be for reasonable periods of
time during normal business and employment activities elsewhere and that his
availability for assistance in such litigation activities on behalf of Specialty
will not unreasonably interfere with his efforts to pursue such other business
and employment activities.

 

19.                                                Any dispute or controversy
between Executive, on the one hand, and Specialty, on the other hand, in any way
arising out of, related to, or connected with this Agreement or the subject
matter thereof, shall be resolved through final and binding arbitration in Los
Angeles, California, pursuant to California Civil Procedure Code §§ 1282 –
1284.2.  In the event of such arbitration, unless otherwise required by law,
each party shall pay its own attorneys’ fees and costs and Specialty shall pay
the arbitrator’s fees, and any and all other administrative costs of the
arbitration.  Notwithstanding any provision in this Section 19, neither party
shall be prohibited from seeking injunctive relief as necessary to maintain the
status quo pending an arbitration proceeding regarding the breach or threatened
breach of the Confidentiality Agreement or any other confidentiality obligations
owed to the other party.  The provisions of this Section 19 supercede and
replace in their entirety any prior arbitration agreement(s) that may exist
between Executive and Specialty.

 

20.                                                If any provision of this
Agreement or the application thereof is held invalid the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH IN PARAGRAPHS 2, 3, 4, 10, 13, AND 14 ABOVE AND
FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

 

THIS AGREEMENT CONTAINS A WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT.  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.

 

 

Dated:

 

 

 

 

 

 

 

«NAME»

 

 

 

 

 

 

 

 

SPECIALTY LABORATORIES, INC.

 

 

 

Dated:

 

 

 

By:

 

 

 

15

--------------------------------------------------------------------------------